Citation Nr: 1744227	
Decision Date: 10/04/17    Archive Date: 10/13/17

DOCKET NO.  13-25 424A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for hypertension.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Polly Johnson, Associate Counsel




.
INTRODUCTION

The Veteran had active service from December 1965 to November 1968, to include service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which, in part, denied the Veteran's claims for entitlement to service connection for PTSD and hypertension.

That rating decision also denied entitlement to service connection for a bilateral eye disability and bilateral hearing loss, and denied a rating in excess of 30 percent for depressive disorder.  In June 2012, VA received the Veteran's notice of disagreement with that decision.  In August 2013, the RO issued a Statement of the Case (SOC).  The Veteran filed a substantive appeal as to all five issues in September 2013.  The RO subsequently issued Supplemental Statements of the Case (SSOCs) in July 2016 and November 2016 with respect to the service-connection claims for PTSD, hypertension, a bilateral eye disability, bilateral hearing loss, and an increased rating for depressive disorder.  Significantly, the Veteran filed another statement in November 2016 (on a VA Form 9), wherein he checked box 9A, indicating that he "read the Statement of the Case and any Supplemental Statement of the Case" and was only appealing his service-connection claims for PTSD and hypertension.  Based on this statement of intent to pursue only his PTSD and hypertension claims, the RO dismissed the other three issues, and certified the Veteran's PTSD and hypertension claims  to the Board in January 2017.  While the Board recognizes that the Veteran's representative's recent Informal Hearing Presentation discussed all five issues, the Board finds that only the issues as listed on the title page are in appellate status.

The issue of entitlement to service connection for hypertension is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

PTSD is at least as likely as not related to the Veteran's active duty service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for PTSD have been met. 38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board grants the Veteran's claim in full.  As this represents a complete grant of the benefit sought on appeal, no discussion of VA's duty to notify and assist is necessary.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).

Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d). 

In addition to the general requirements for service connection, PTSD claims require: (1) medical evidence diagnosing the condition; (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304 (f).  A diagnosis of PTSD must be established in accordance with 38 C.F.R. § 4.125 (a), which provides that all psychiatric diagnoses must conform to the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-V).  38 C.F.R. § 3.304 (f).

The evidence necessary to establish the occurrence of a stressor during service to support a diagnosis of PTSD will vary depending upon whether the Veteran engaged in "combat with the enemy," as established by recognized military combat citations or other official records.  See Cohen v. Brown, 10 Vet. App. 128 (1997).  If VA determines the Veteran engaged in combat with the enemy and the alleged stressor is combat-related, then the Veteran's lay testimony or statement is accepted as conclusive evidence of the stressor's occurrence and no further development or corroborative evidence is required provided that such testimony is found to be "satisfactory"- i.e., credible, and "consistent with the circumstances, conditions, or hardships of service."  See 38 U.S.C.A. § 1154 (b); see also Dizoglio v. Brown, 9 Vet. App. 163, 164 (1996). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In connection with his claim for service connection for PTSD, the Veteran submitted a statement in April 2011 in which he stated that while assigned to patrolling base camp, his unit came under fire and he observed friends that were wounded and killed.  See, April 2011 Veteran's Statement in Support of Claim.  Importantly, in a June 7, 2011 Report, a Joint Services Records Research Center (JSRRC) Coordinator confirmed the Veteran's stressor, noting that it is "consistent with the circumstances, conditions, and/or hardships of the [V]eteran's service" in the U.S. Army, to include his confirmed service in Vietnam during the Vietnam War.   

The Veteran underwent a VA examination in May 2011.  He reported a stressor of  witnessing a friend of his who was struck and killed by a rocket attack.  The examiner opined that the Veteran did not present with PTSD, but rather a mood disorder.

However, VA treatment records show that the Veteran was subsequently diagnosed with PTSD by several VA physicians.  He underwent a new patient mental health intake assessment at a VA medical center in December 2013 and was diagnosed with PTSD in accordance with DSM-V.  A treatment note shows that the Veteran presented with "Vietnam Syndrome," wherein he reported having nightmares ever since returning from Vietnam, where he saw many of his fellow soldiers killed in action.  He started regular mental health treatment through the VA.  See, VA treatment records dated December 2013 - March 2017.

A January 2014 VA treatment note shows a diagnosis of PTSD, and a report from the Veteran that he was bothered by the "recurrence of Vietnam."  He reported visual images of fighting and dying.    

An April 2014 VA mental health treatment note shows a diagnosis of chronic PTSD, and the VA psychiatrist who diagnosed PTSD noted that references to combat during the Veteran's brother's funeral exacerbated his own PTSD symptoms.

A November 2015 VA psychotherapy treatment note shows that the Veteran presented to his session reporting that he was not doing well and woke up four out of ten nights thinking about his Vietnam experiences.  

A March 2016 VA psychotherapy treatment note reflects that the Veteran continued to be "stuck on his experiences in Vietnam," and saw "the people, the enemy, the bombing."  

A January 2017 VA psychiatric treatment note shows that the Veteran took Cymbalta, Ambien, and Wellbutrin for his PTSD and depression, and reported daily flashbacks and intrusive memories, and had symptoms including hypervigilance, avoidance, isolation, anhedonia, worthlessness, low energy, and sleep impairment.

A review of all the above evidence supports the Veteran's claim of service connection for PTSD.  The Board finds the Veteran's reports regarding his stressors to be credible, and are consistent with the types and circumstances of his service.  As noted above, a JSRRC coordinator has already verified the Veteran's reported combat-related stressors.  VA treatment records reflect diagnoses of PTSD, and such providers linked the diagnosis of PTSD to the Veteran's reported history of combat-related stressors service in Vietnam.  See Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012) (medical records must be read as a whole, and the Board is permitted to draw inferences based on the overall reports so long as the inference does not result in a medical determination).  Thus, the Board finds the evidence concerning service connection to be at least in equipoise.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert, 1 Vet. App. at 53.


ORDER

Service connection for PTSD is granted.


REMAND

With regard to the Veteran's claim for entitlement to service connection for hypertension, the Board notes that his service personnel records confirm that he served in the Republic of Vietnam during the Vietnam era; it is therefore presumed that he was exposed to herbicides to include Agent Orange during service.  In addition, his post-service VA treatment records show a current diagnosis of hypertension.

VA has recognized that there is limited or suggestive evidence of an association between herbicide exposure and hypertension, as relevant here.  See Veterans and Agent Orange: Update 2006, Institute of Medicine 557-60 (2007).

The Institute of Medicine has most recently updated its report in 2014 and it still confirms that there is "limited or suggestive evidence of an association between exposure to [Agent Orange] and hypertension..." See Veterans and Agent Orange: Update 2014, Institute of Medicine 26 (2016).  Thus, although VA has not conceded a relationship, there is some evidence indicating that there may be an association between hypertension and Agent Orange exposure.

The Veteran has not yet been afforded a VA examination to ascertain whether his hypertension is related to service.  Given his current diagnosis of hypertension, his presumed exposure to Agent Orange during Vietnam service, and his currently service-connected psychiatric disabilities, the Board finds that he should be afforded a medical examination.

Accordingly, the case is REMANDED for the following action:

1. Afford the Veteran a VA examination to assess the 
nature and origin of the Veteran's hypertension.  A copy of the claims file should be provided to, and reviewed by the examiner.  Upon review of the evidence of record, and after examination of the Veteran, the examiner should respond to each of the following questions:

a) Is it at least as likely as not (50 percent or greater probability) that the Veteran has a hypertension disability that had its onset in, or is otherwise related to his period of active duty service, to include his presumed exposure to herbicide agents during service in Vietnam?   In providing a response please consider and comment upon the Institute of Medicine's most recent update Veterans and Agent Orange: Update 2014, Institute of Medicine 26 (2016), noting "limited or suggestive evidence of an association between exposure to [Agent Orange] and hypertension..."  
b) Notwithstanding the answer to (a), is it at least as likely as not that the Veteran's hypertension was caused or aggravated beyond its natural progression by his service-connected PTSD and/or depressive disorder?   

The examiner should provide reasons for the opinion.  The examiner is advised that the Veteran is competent to report observable symptoms and that his reports must be considered in formulating the opinion.  If his reports are discounted, or silence in the record has any bearing on the basis of the examiner's opinion, the examiner should provide a reason for such conclusion.

2.  If any benefit sought on appeal remains denied, issue a Supplemental Statement of the Case.  The case should then be returned to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
V. Chiappetta
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


